Citation Nr: 0943494	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-13 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
condition.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected Morton's metatarsalgia. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had unverified service from August 1993 to August 
1997.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in September 2007 of the RO 
that granted service connection for Morton's metatarsalgia 
and assigned a 10 percent rating on June 25, 2007, and denied 
service connection for a low back disorder.  

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge held at the RO in July 2009.  
A transcript of the hearing is associated with the claims 
folder. 

At the recent hearing, the Veteran's representative appears 
to have been raising the issue of service connection for 
other foot disorders.  This matter is referred to the RO for 
all indicated action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009), provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA which is necessary to substantiate 
the claim and VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As indicated, the Veteran's type and character of service has 
not been verified.  The RO should take appropriate action to 
verify the period of service to include obtaining a copy of 
the Veteran's DD Form 214.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Regarding the claim for an initial higher rating for the 
service-connected Morton's metatarsalgia, the Board finds 
that the Veteran should be afforded another VA examination to 
determine the severity of this disability.  He was afforded a 
VA examination in January 2008 to determine the severity of 
the service-connected bilateral foot disability.  

However, the examination report notes that the examiner did 
not have access to the medical records or claims folder in 
connection with the examination.  VA is required to conduct 
an accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2009); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  

Significantly, the January 2008 VA examination report showed 
diagnoses of bilateral pes planus, bilateral hallux valgus 
and bilateral bunions.  Additional medical examination is 
necessary to obtain medical evidence as to the symptoms and 
manifestations of all foot disorders.  

The Veteran also argued that his service-connected bilateral 
foot disorder interfered with his ability to work as a 
restaurant manager because he could not work if his feet were 
swollen.  See the testimony before the Board in July 2009.  

Thus, the Board finds that a medical opinion as to whether 
the service-connected bilateral foot disability causes marked 
interference with employment pursuant to 38 C.F.R. 
§ 3.321(b)(1) is needed.   

Regarding the claim of service connection for a low back 
disability, the Veteran asserts that he experiences back pain 
due to the bilateral foot disability and has increased back 
pain when he wears shoes without inserts.  See the January 
2009 VA examination report, the VA treatment records dated in 
October 2007 and June 2007, and the appellant's testimony at 
the hearing before the Board in July 2009.  

The Veteran was afforded a VA examination in January 2009 to 
determine the nature and etiology of the claimed back 
condition.  The examiner considered whether the service-
connected bilateral foot disability caused the back 
disability.  The examiner indicated that the Veteran did not 
currently have any complaints of low back pain and chronic 
thoracic strain was diagnosed.  

The examiner stated that the bilateral foot disability did 
not cause the back disability, but did not render an opinion 
as to whether the bilateral foot disability aggravated any 
back condition.  The Board also notes that, in July 2009, the 
Veteran submitted medical evidence of a current low back 
disability.  Moreover, the Veteran is shown to have had 
bilateral foot complaints while on active duty.  

Secondary service connection is granted where a service 
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See 
also 38 C.F.R. § 3.310 (2009).  

The provisions of 38 C.F.R. § 3.310 (b) indicate that "Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Thus, the Board finds that a medical opinion as to whether 
the service-connected bilateral foot disability causes or 
aggravates any back disability is necessary.   

The record shows that the Veteran receives treatment at the 
VA health care system. The RO/AMC should obtain the VA 
treatment records showing treatment of a back disability or 
the service-connected foot disability since January 2008.  VA 
has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to verify the dates and character of the 
Veteran's service, including from between 
August 1993 to August 1997.   

2.  The RO should undertake to obtain all 
records of treatment for a lumbar spine 
disorder and the service-connected 
bilateral foot disability from VA since 
January 2008.  

3.  The RO  should schedule the Veteran 
for a VA examination to determine the 
current extent and severity of the 
service- connected bilateral foot 
disability.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.

The examiner should reports all symptom 
and manifestations due to the Morton's 
metatarsalgia, bilateral pes planus, 
bilateral hallux valgus, and bilateral 
bunions, and report whether each of thee 
disorders are mild, moderate, moderately-
severe, severe, or pronounced.  

The examiner should report whether the 
pes planus results in marked pronation, 
extreme tenderness of plantar surfaces, 
marked inward displacement and severe 
spasm of the Achilles tendon on 
manipulation, marked deformity, pain or 
swelling on use, characteristic 
callosities, weightbearing line over or 
medial to the great toe, or inward bowing 
of the Achilles tendon. The examiner 
should report whether the symptoms are 
improved or relieved by orthopedic shoes, 
appliances and/or built-up shoe or arch 
support.  The examiner should comment on 
the extent of the functional loss 
attributable to pain due to the bilateral 
foot disability.  The examiner should 
provide an opinion as to whether the 
service-connected bilateral foot 
disability causes marked interference 
with employment.  The examiner should 
provide a rationale for the opinions.  

4.  The RO also should schedule the 
Veteran for an examination to determine 
the nature and likely etiology of any 
current back disability.  The VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should report all current 
diagnoses.  Based on his/her review of 
the case, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current back disability 
that had its clinical onset during the 
Veteran's period of service or is 
causally related to any event or incident 
of his service.  

The examiner also should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current back disability 
was caused or aggravated by the service-
connected bilateral foot disability.  If 
the examiner finds that the back 
disability, if any, is aggravated by the 
service-connected bilateral foot 
disability, the examiner should indicate 
the degree of disability of the back 
disability before it was aggravated and 
the current degree of disability of back 
disability.  (The examiner should be 
aware that aggravation of a disability 
requires that the disability underwent a 
permanent increase of the severity of the 
underlying pathology of the condition, as 
opposed to a temporary exacerbation or 
intermittent flare-up of the associated 
symptoms.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991)).  The examiner should provide 
a rationale for the opinion.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the issues on appeal in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, then the 
RO should furnish a Supplemental 
Statement of the Case to the Veteran and 
his representative.  They should be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  





